          Case 6:20-bk-00326-LVV           Doc 12      Filed 03/30/20       Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION
In re :
                                                          Case No. 6:20-bk-00326-KJ
Brooke Bajor                                              Chapter 7
                               Debtor(s).
________________________________________/

                        REPORT AND NOTICE OF TRUSTEE’S
                   INTENTION TO SELL PROPERTY OF THE ESTATE

TO   :          CREDITORS AND INTERESTED PARTIES
FROM :          MARIE E. HENKEL, TRUSTEE

        MARIE E. HENKEL, Trustee of the above captioned debtor estate, hereby gives notice
and reports that she intends to sell on or after the twenty-first day from the date of mailing this
Notice, the following described property of the estate on the terms and conditions stated below :

1. Description of property : Estate’s interest in the following item(s), more particularly described
as :
                                                        Fair Market             Value after
                                                             Value         liens & exemptions

2014 Hyundai Elantra                                      $6,825.00                $ 825.00
 VIN KMHDH6AH8EU026858

          NOTICE OF OPPORTUNITY TO OBJECT AND REQUEST FOR HEARING

  Pursuant to Local Rule 2002-4, the Court will consider the relief requested in this paper without
 further notice or hearing unless a party in interest files a response within 21 days from the date
 set forth on the attached proof of service, plus an additional 3 days for service if any party was
 served by U. S. Mail. You should read these papers carefully and discuss them with your
 attorney, if you have one. If the paper is an objection to your claim in this bankruptcy case, your
 claim may be reduced, modified or eliminated.

 If you object to the relief requested in this paper, you must file a response with the Clerk, U.S.
 Bankruptcy Court, 400 W. Washington St., Ste. 5100, Orlando, FL 32801, and serve a copy on
 U. S. Trustee, 400 W. Washington St., Ste. 1100, Orlando, FL 32801, and on Marie E. Henkel,
 Trustee, 3560 S. Magnolia Ave., Orlando, FL 32806, and any other appropriate persons within
 the time allowed. If you file and serve a response within the time permitted, the Court will either
 schedule a hearing and notify you of a hearing or consider the response and grant or deny the
 relief requested without a hearing.

 If you do not file a response within the time permitted, the Court will consider that you do not
 oppose the relief requested in the paper, will proceed to consider the paper without further notice
 and hearing, and may grant the relief requested.
         Case 6:20-bk-00326-LVV              Doc 12      Filed 03/30/20        Page 2 of 2



Household goods                                             $ 800.00                  $ 800.00
Clothing                                                      350.00                    350.00
Jewelry                                                        50.00                     50.00
2 Cats                                                          2.00                      2.00
Suntrust #6884                                                 94.00                     94.00
Security Deposit                                               99.50                     99.50
(less discount for lump sum                                                           - 297.25)

                          Total                             $8,220.50                 $1,923.25

2. Proposed Buyer :Brooke Bajor (debtor)
                   413 Alafaya Woods Blvd Apt. D
                   Oviedo, FL 32765

3. Sales Price : $1,923.25. Buyer has paid the full amount in one payment. The source of funds
for the purchase is debtor’s income.

4. Appraised Value : Buyer is purchasing non-exempt equity in personal property and a used
vehicle. Debtor is allowed to exempt $6,000.00 of the value of the vehicle 26from administration
by the Trustee. In addition, the Trustee has given a discount for paying the full amount in one
payment. Based upon Trustee’s experience in liquidating such property at auction, the Trustee
believes the sales price is reasonable, since the estate does not bear the risk of lower bids at auction
and the costs of auction. There are no tax consequences to the estate from this sale.

5. Terms of Sale : Trustee intends to sell the property as is, where is, without any warranties of any
kind whatsoever, and only the right, title and interest of the estate is being sold. The sale is subject
to all liens and encumbrances. Trustee is unaware of liens or encumbrances, other than those
identified in paragraph 4 above. However, Trustee has made no independent investigation for liens
or other charges against the property, and Trustee makes no representations to that effect and
encourages Buyer to make separate inquiry.

6. Competitive Bidding : Trustee will entertain and encourages higher bids for the purchase of the
property identified in Paragraph 1 above subject to the following conditions :
    a. Such bids must be in writing, exceed the fair market value shown in paragraph 1,
and be accompanied by a deposit of the entire bid amount. Bids will be accepted on all items or on
items separately. Any bid submitted must exceed the fair market value listed in paragraph 1 for
each item. A successful bidder, other than the debtor, will be required to pay all sales taxes and
any other transfer taxes or fees required by governmental authorities or third parties.
   b. Any higher bid must be received by Trustee at the address listed below no later 5 p.m. EST
on the fifteenth day from the date this Notice is mailed. If a competitive bid is received, a telephone
auction will occur among the bidder(s) and the proposed buyer on the earliest date Trustee can
arrange such auction.
    c. Inspection of the property may be arranged by contacting Trustee.

I HEREBY CERTIFY that a true and correct copy of the foregoing was furnished by first class
United States Mail, postage prepaid, on March 30, 2020, to all persons on a mailing matrix, attached
to the original of this document, as furnished by the Clerk’s office on March 30, 2020.

                                                 /s/ Marie E. Henkel
                                                 Marie E. Henkel, Trustee
                                                 Florida Bar No. 260320
                                    3560 South Magnolia Avenue, Orlando, Florida 32806
                                    Telephone : (407) 438-6738 ◊ Facsimile : (407) 858-9466
